                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                  ALEXANDRIA DIVISION

 KAREN JEAN CHANDLER                                  CIVIL ACTION NO. 1:18-0225


 VERSUS                                               JUDGE ROBERT G. JAMES


 UNITED STATES COMMISSIONER,                          MAG. JUDGE JOSEPH PEREZ-
 SOCIAL SECURITY                                      MONTES
 ADMINISTRATION

                                      JUDGMENT
        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the final decision of

the Commissioner is AFFIRMED, and Karen Jean Chandler’s appeal is DISMISSED WITH

PREJUDICE.

        MONROE, LOUISIANA, this 30th day of September, 2019.




                                                           ROBERT G. JAMES
                                                     UNITED STATES DISTRICT JUDGE
